Title: To John Adams from Thaddeus Burr, 7 July 1789
From: Burr, Thaddeus
To: Adams, John



Sir
Fairfield July 7th. 1789

Our friend Capt Saml Smedley will hand you this—This place being now fixed upon as the Port of Entry for the Western district of this State, he is soliciting the appointment of Collector of the Port—Capt Smedley is a Man that is well acquainted with the duty of the Office, will be pleasing to the people of the district; is a Man of much honor and honesty, and should he get the appointment, I am persuaded he will give intire satisfaction to the public—
Your interest in his behalf will much oblige him, and Sir / Your real friend / and humbl Servt.
Thaddeus Burr